Exhibit 10.2

 

Summary of 2005 Bonus Plan

 

The Compensation Committee of the Board of Directors of Sepracor Inc. (the
“Company”) may grant a discretionary bonus to each of the Company’s executive
officers for work performed by such officer during the year ended December 31,
2005 (the “2005 Bonus”).   Each officer’s 2005 Bonus shall be determined based
on, among other things, the Company’s overall performance, as well as such
officer’s individual performance, during the fiscal year ended December 31,
2005.  Each executive officer has a target 2005 Bonus (the “2005 Target Bonus”),
which has been determined based on a percentage (the “2005 Target Percentage”)
of such officer’s 2005 annual base salary.  Each executive officer's 2005 Target
Bonus and 2005 Target Percentage is set forth in the table below.

 

 

Executive Officer

 

2005 Target

Bonus

 

2005 Target

Percentage

 

 

 

 

 

 

 

Timothy J. Barberich

     Chief Executive Officer

 

$

275,000

 

50

%

 

 

 

 

 

 

William J. O’Shea

     President and Chief Operating Officer

 

$

225,000

 

50

%

 

 

 

 

 

 

Mark H.N. Corrigan, M.D.

     Executive Vice President, Research and Development

 

$

184,500

 

45

%

 

 

 

 

 

 

David P. Southwell

     Executive Vice President, Chief Financial Officer

 

$

140,000

 

40

%

     and Secretary

 

 

 

 

 

 

Robert F. Scumaci

     Executive Vice President, Finance and

 

$

130,000

 

40

%

     Administration, and Treasurer

 

 

 

 

 

 

Douglas E. Reedich, Ph.D., J.D.

     Senior Vice President, Legal Affairs

 

$

124,000

 

40

%

 

--------------------------------------------------------------------------------